        Case 5:18-cv-05814-BLF Document 80 Filed 09/06/19 Page 1 of 2



 1   CLEMENT S. ROBERTS (SBN 209203)
     croberts@orrick.com
 2   JACOB M. HEATH (SBN 238959)
 3   jheath@orrick.com
     WILL MELEHANI (SBN 285916)
 4   wmelehani@orrick.com
     JOHANNA L. JACOB (SBN 286796)
 5   jjacob@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 6   405 Howard Street
 7   San Francisco, CA 94105
     Telephone:    +1-415-773-5700
 8   Facsimile:    +1-415-773-5759

 9   Attorneys for Plaintiff Poynt Corporation
10

11

12                           IN THE UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14                                        SAN JOSE DIVISION

15   POYNT CORPORATION,                             Case No. 5:18-cv-05814 BLF
16                     Plaintiff,                   POYNT CORPORATION’S
                                                    VOLUNTARY DISMISSAL
17           v.                                     PURSUANT TO FED. R. CIV. P.
                                                    41(a)(1)(A)(i) WITH PREJUDICE
18   INNOWI, INC.,
                                                    Judge: Beth L. Freeman
19                     Defendant.                   Date Action Filed: Sept. 21, 2018
20

21

22

23

24

25

26

27

28

                                                           POYNT’S VOLUNTARY DISMISSAL PURSUANT TO
                                                               FED. R. CIV. P. 41(A)(1)(A)(I) WITH PREJUDICE
                                                                                              5:18-CV-05814 BLF
        Case 5:18-cv-05814-BLF Document 80 Filed 09/06/19 Page 2 of 2



 1          Plaintiff Poynt Corporation (“Poynt”) hereby voluntarily dismisses Defendant Innowi,

 2   Inc. (“Innowi”), Case No. 5:18-cv-05814 BLF, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) (“the

 3   plaintiff may dismiss an action without a court order by filing: (i) a notice of dismissal before the

 4   opposing party serves either an answer or a motion for summary judgment”), with prejudice.

 5   The parties have reached a settlement agreement. Innowi has not filed an answer or a motion for

 6   summary judgment in this action.

 7          Accordingly, Poynt voluntarily dismisses this action pursuant to Fed. R. Civ. P.

 8   41(a)(1)(A)(i) with prejudice, and this dismissal is immediately effective.

 9
10   Dated: September 6, 2019                      ORRICK, HERRINGTON & SUTCLIFFE LLP
11
                                                   By:            /s/ Clement S. Roberts
12                                                               CLEMENT S. ROBERTS
                                                                     JACOB M. HEATH
13                                                                   WILL MELEHANI
                                                                   JOHANNA L. JACOB
14                                                        Attorneys for Plaintiff Poynt Corporation

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                               POYNT’S VOLUNTARY DISMISSAL PURSUANT TO FED.
                                                   -1-                     R. CIV. P. 41(A)(1)(A)(I) WITH PREJUDICE
                                                                                                     5:18-CV-05814 BLF
